Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated December 10, 1990 (People v Lofton, 168 AD2d 513), dismissing an appeal from a judgment of the County Court, Westchester County, rendered April 10, 1989.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Bracken, Ritter and Sullivan, JJ., concur.